DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 32 is considered requiring all the elements of claim 1, from which it depends.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 23 is considered invoking a means plus function for the limitation elements for withholding the additive, since the generic placeholder is not modified by sufficient structure. Page 8 of the specification teaches a valve and actuators, which are considered sufficient structure. 
Claims 24-27 do not recite sufficient structure for the generic placeholder “elements for withholding the additive” and are considered invoking a means plus function for the limitation.
Claim 27 is considered invoking a means plus function for additive retaining elements since the generic placeholder is not modified by sufficient structure. The inclined surface shown in figure 3 item 35 is considered reading on an additive retaining element. 
Claim 32 is considered invoking a means plus function for “a moving element” since the generic placeholder is not modified by sufficient structure. Rotating chamber shown by item 99 in figure 5c is considered sufficient structure for the generic placeholder. 
Claims 33-38 are considered invoking a means plus function for “a moving element” since the claims do not recite sufficient structure for the generic placeholder. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 20, 28, 29, and 31 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen (CA 2437426).
Regarding claim 1, Chen teaches an apparatus for dispensing a mixture of a diluent and an additive for sanitation, cosmetic or cleaning applications (figure 3), the apparatus comprising: a mixing unit for creating a mixture of the diluent and the additive (item 30 the materials being worked upon are considered intended use), a diluent supply supplying the diluent to the mixing unit (item 60a which feeds into item 30), an additive supply supplying the additive to the mixing unit (item 95c), an outlet for dispensing the mixture (item 45 which dispenses material to item 55a), wherein the diluent supply comprises a pump arranged to increase the pressure of the diluent before the diluent enters the mixing unit (pump 15a).
Regarding claim 2, Chen teaches wherein the additive is a liquid (the materials being worked upon are considered intended use, page 8 line 23 teaches liquid levels for items 95 and 60).
Regarding claim 3, Chen teaches wherein the additive is supplied in the form of portions (the material being worked upon is considered capable of being fed in portions via controller taught on page 8 line 8, and pump 100a).
Regarding claim 4, Chen teaches wherein the apparatus is configured to add the additive to the diluent in a pulsed manner (the material being worked upon is considered capable of being fed in a pulsed manner via controller taught on page 8 line 8 and pump 100a).
Regarding claim 5, Chen teaches wherein the apparatus is configured to add a fixed number of one or more pules of additive to diluent when triggered by a user (the material being worked upon is considered capable of being fed in a pulsed manner via controller taught on page 8 line 8 and pump 100a).
Regarding claim 7, Chen teaches wherein the mixing unit comprises a static mixer (figure 14 proximate item 805).
Regarding claim 8, Chen teaches wherein the amount of additive per time unit and/or the total amount of additive and/or the time during which the additive is dispensed is selectable by a user (page 3 line 18-19 and controller unit taught on page 8 line 8).
Regarding claim 9, Chen teaches wherein the additive is injected into a main flow of the diluent (a flow of additive from item 95c feeds into mixer 30 and is considered capable of being injected to a main flow of item 60a in item 30).
Regarding claim 11, Chen teaches wherein the apparatus is configured to operate in a mixing mode, in which a fluid pressure of the diluent in the mixing unit is periodically reduced and the additive is added to the diluent in time periods in which the pressure is reduced (controller taught in page 8 line 8 along with pumps 100a and 15a are considered capable of operating the flow rate in such a manner, the feeding pattern is considered intended use of the apparatus). 
Regarding claim 12, Chen teaches wherein the apparatus is configured to reduce the pressure in the mixing unit by reducing a flow rate of diluent entering the mixing unit (controller taught in page 8 line 8 along with pumps 100a and 15a are considered capable of operating the flow rate in such a manner, the feeding pattern is considered intended use of the apparatus).
Regarding claim 13, Chen teaches wherein the apparatus is configured to reduce the flow rate of diluent entering the mixing unit by varying the delivery rate of the pump (controller taught in page 8 line 8 along with pumps 100a and 15a are considered capable of operating the flow rate in such a manner, the feeding pattern is considered intended use of the apparatus).
Regarding claim 14, Chen teaches wherein the apparatus is configured to reduce the flow rate of the diluent entering the mixing unit by an inlet valve arranged to control the flow of diluent between the pump and the mixing unit (valve 15b which his between item 15a and item 30).
Regarding claim 15, Chen teaches wherein the apparatus is configured to reduce the pressure in the mixing unit by increasing a flow rate of the mixture exiting the mixing unit (controller taught in page 8 line 8 along with pumps 100a and 15a are considered capable of operating the flow rate in such a manner, the feeding pattern is considered intended use of the apparatus).
Regarding claim 16, Chen teaches wherein the apparatus is configured increase the flow rate of the mixture exiting the mixing unit by an outlet valve arranged to control the flow of the mixture from the mixing unit to the outlet (item 40 controls flow from item 30 to item 45).
Regarding claim 17, Chen teaches wherein the apparatus is configured to increase the flow rate of the mixture exiting the mixing unit by a bypass valve (item 40 is considered reading on a bypass valve), arranged to control the flow rate of the mixture from the mixing unit to a bypass outlet (item 45 receives material from item 40 and feeds material to item 55a).
Regarding claim 20, Chen teaches wherein a flow of the additive into the mixing unit is driven by a pressure difference between the mixing unit and the additive supply unit (controller taught in page 8 line 8 along with pumps 100a and 15a are considered capable of operating the flow rate in such a manner, the feeding pattern is considered intended use of the apparatus).
Regarding claim 28, Chen teaches wherein the mixing unit comprising a main conduit arranged to carry a main flow of the diluent (figure 14, main flow is water line passing past items 700 to the faucet), at least one additive chamber arranged to hold an additive portion, the main conduit being arranged to guide the main flow past the additive chamber (item 790 is considered reading on an additive chamber and water flows past item 790).
Regarding claim 29, Chen teaches wherein the additive chamber is arranged adjacent to the main conduit (main flow proximate item 800 is adjacent item 790), the additive chamber and the main conduit being in fluid communication through one or more passages (main flow proximate item 800 is in fluid communicating with item 790).
Regarding claim 31, Chen teaches wherein the one or more passages are arranged for the mixing flow to flow into the additive chamber by the passage, erode the additive rinse the eroded additive out of the chamber by one or more passages (material flows proximate item 800 and erodes material in item 790).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 ,10,  18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CA 2437426).
Regarding claims 6,  21 , and 22Chen teaches wherein the pump is arranged to increase the pressure of the diluent (page 10 lines 4-7 teaches control unit activating pump which would inherently increase the pressure of the diluent). 
Regarding claims 6 , 21, and 22 Chen is silent to the specific pressure value. Regarding claim 10, Chen is silent to the specific volumetric flowrate. Regarding claims 18 and 19, Chen is silent to a mixing chamber being adjustable in volume.
Regarding claims 6 , 21, 22, absent any unexpected results, it would have been obvious to one of ordinary skill to modify the pump pressure to increase the mixing rate since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Regarding claim 10, absent any unexpected results, it would have been obvious to one of ordinary skill to flow rate in order to produce a desired volume of product since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Regarding claims 18 and 19, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to make the mixing chamber adjustable in order to control the degree of mixing since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954) .

Allowable Subject Matter
Claims 23-27, 30, 32-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 23, the prior art does not teach or fairly suggest the apparatus with the mixing unit having an additive chamber configured to receive a pre-packaged additive portion and elements for withholding the additive in regions where a mixing flow flows pass the additive while the main flow does not directly affect the additive. 
Regarding claim 30, the prior art does not teach or fairly suggest the apparatus with the one or more passages arranged for mixing flow to flow into the chamber and out of the chamber at the same location. 
Regarding claim 32, the prior art does not teach or fairly suggest the apparatus with the mixing unit comprising the two positions and moving element. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774